Robinson, J.
(dissenting). This case presents no question arising under the Constitution or laws of the United States or of any other state. Hence, there is no good reason for considering and quoting from all or any of the decisions on the dissimilar laws of other states. This case was brought to compel the assessors of the city of Fargo to list and assess for taxation all automobiles and motor vehicles owned in the city. It challenges the validity of chapter 56, Laws of 1917. This statute imposes on all motor vehicles a license fee or tax of not less than $6, and for each horse power in excess of 20, there is an additional tax of 50 cents. Only half the tax is laid on automobiles registered three years prior to the passage of the act. The same is in lieu of all other taxes, general or local, except that the fee paid by dealers is not in lieu of other taxes.
All taxes are paid to the secretary of state, and he is charged with the supervision and collection of all the taxes. He pays the same to the state treasurer and from the moneys received in each month, the state treasurer deducts the expense of the business, and the balance he divides into three parts. One part, or one third of the balance, he distributes to the several county treasurers, and he credits the remainder to the state highway fund. That fund is all expended and paid out under the direction of the State Highway Commission on vouchers approved by the secretary of the commission, and the money paid to each county is expended for the repairs of highways not within the limits of any city or village. Such is the theory of the law. There is no limit to the expense that may be incurred and paid by the Highway Commission and by the secretary of state. To collect the tax and to enforce the provisions of the act, the secretary of state is authorized to employ such agents and to pay such compensation as he may think proper. On general expense accounts, there is no. limit to his discretion. Were it not that the secretary is a strictly honest man, he might easily expend among his friends all the receipts of the business and leave not a dollar for the Highway Commission to éxpend in the same *325manner, and so the Highway Commission are given full power to expend as they may please their share of-the money.
In 1917 the tax receipts were $210,000, the expense of collecting was $33,700. In 1918 during the first three months, the receipts were $250,000.
To May 15, 1918, the Highway Commission expends — for engineering and drawing, $50,480.87; road work, $335.21.
1. Every law imposing a tax must state the object of the tax to which only it shall be applied. If the object of a tax was the improvement of a highway, the statute should have directed and limited the manner of making the improvement and of collecting and expending the tax. It should not have been all left to the absolute discretion of the secretary and the Highway Commission. There must be some reasonable limitation on the expense of collecting and on the manner of expending a tax, or there can be no assurance of its application to any particular object. State ex rel. Rusk v. Budge Capitol Commission Case, 14 N. D. 532, 105 N. W. 724; State ex rel. Miller v. Taylor (State Bonding Case) 27 N. D. 84, 145 N. W. 425.
2. The legislature must provide for a tax to defray the expense of the state for each year not to exceed 4 mills on the dollar of the assessed valuation of taxable property, and a sum sufficient to pay interest on the state debt. And — with a few exceptions which do not include motor vehicles — all property must be assessed in the county, city, township, village, or district in which it is situated, and the assessment must be made in the manner prescribed by law. § 179.
Certain it is that under the plain words of the Constitution no tax may be levied on motor vehicles without an assessment of the same in the manner provided by law for the assessment of other personal property. Without an assessment of real and personal property according to its value in money, there can be no basis for the levying of a tax on the assessed valuation and for limiting the total to 4 mills on the dollar.
With a few exceptions, including a poll tax, not to exceed $1.50 a year, all taxes must be levied on property according to an assessed valuation to be made and equalized in manner provided by law. And by the guaranties of due process of law the owner of property must have an opportunity to he heard in regard to the assessment of the samo *326and the levying of a tax against it. The tax which the statute imposes in lieu of all other taxes it names a registration fee or license. Of course that is a palpable misnomer, and it does not in any way evade the limitations of the Constitution. The motor vehicle, like other personal property, must be assessed for taxation in the county, city, township, village, or district in which it is situated, in the manner prescribed by law, and it may not be specifically exempt from taxation. “The legislature may by general law exempt from taxation personal property of each person to an amount not exceeding $200.” § 176.
The exemption must be limited to a certain sum or valuation, and not to any particular kind or class of property. It must have a uniform application. Obviously, the statute in question is in direct conflict with the above provisions of the state Constitution, and hence it is void.